Citation Nr: 1714995	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

4.  Entitlement to service connection for a kidney disability, claimed as a kidney infection.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	John M. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans' Law Judge in a videoconference Board hearing in December 2016.  A transcript of that proceeding is associated with the claims file.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the claim for service connection for a kidney infection has been recharacterized as a claim for a kidney disability.  23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

During the pendency of the appeal, the Veteran asserted that he is unemployable due to his service-connected diabetes mellitus.  See December 2016 Hearing Transcript.  As evidence of unemployability was submitted during the course of the appeal from an assigned disability rating, a claim for entitlement to a TDIU is considered to have been raised by the record as part and parcel of the underlying claim for an increased rating for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected diabetes mellitus; service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and a kidney disability; and entitlement to a TDIU.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

In November 2010, the Veteran was afforded a VA examination.  He was noted to have a diagnosis of diabetes mellitus since 2009.  The Veteran reported that he followed a restricted diet and was prescribed an oral hypoglycemic agent, but did not require restriction of activities and never used insulin.  The examiner determined that the Veteran did not have a diagnosis of peripheral neuropathy and noted that there was no evidence of renal disease.  Finally, the examiner determined that the Veteran's diabetes mellitus did not interfere with the Veteran's activities of daily living.  

In April 2012, the Veteran was afforded another examination.  The Veteran reported that he was prescribed oral hypoglycemic agents and had progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus; however, he did not require regulation of activities, restricted diet, or insulin.  The examiner determined that the Veteran did not have any complications of diabetes, to include peripheral neuropathy or renal dysfunction.  The examiner further opined that the Veteran's peripheral neuropathy was less likely as not caused by diabetes mellitus. 

In July 2016, a medical opinion was provided ostensibly based on a review of the Veteran's claims file and VA treatment records from the Computerized Patient Record System (CPRS).  The clinician noted that the Veteran was prescribed oral hypoglycemic agents and managed his diabetes mellitus with a restricted diet.  The clinician determined that the Veteran did not have any diabetic complications and stated that the Veteran's diabetes did not have a functional impact on his ability to work.

The Veteran submitted additional relevant medical evidence in January 2017, along with a waiver of AOJ review.  This evidence included a September 2016 private treatment record, which noted that the Veteran had diagnoses of diabetic polyneuropathy, diabetes with neurological and renal manifestations, chronic renal insufficiency, and chronic kidney disease.

The Board finds that remand is required for several reasons.  

With respect to the increased rating claim for diabetes mellitus, during the December 2016 hearing, the Veteran testified that his symptoms have worsened and include diabetes-related physical limitations, significant weight loss within a short period of time, and loss of strength.  Additionally, the private treatment records submitted in January 2017 suggests that there may be a worsening of symptoms, to include the development of diabetic complications.  As the evidence of record may not reflect the current state of the Veteran's disorder, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consequently, the Veteran should be afforded a new examination to assess the current severity of his diabetes mellitus.

With respect to the service connection claims for peripheral neuropathy, the November 2010 and April 2012 VA examinations determined that the Veteran's peripheral neuropathy was a result of non-service-connected hypothyroidism.  However, evidence that has since been associated with the claims file indicates that the Veteran's peripheral neuropathy may be related to his diabetes mellitus.  Indeed, in a July 2012 letter, the Veteran's treating physician stated that the Veteran's peripheral neuropathy is as likely to be caused by his diabetes as by his hypothyroidism.  Additionally, a September 2016 private treatment record characterized the Veteran's condition as diabetic polyneuropathy and diabetes with neurological manifestations.  The Board further observes that the record does not contain an adequate medical opinion as to whether peripheral neuropathy is at least as likely as not incurred in or caused by service, to include as due to presumed herbicide exposure.  As such, the Veteran should be afforded a new examination to determine the nature and etiology of peripheral neuropathy of the bilateral upper and lower extremities.  

With respect to the service connection claim for a kidney disability, the September 2016 private treatment record suggests that the Veteran has received diagnoses of diabetes with renal manifestations, moderate chronic renal insufficiency, and chronic kidney disease.  As the record contains evidence of a diagnosis and an indication that those diagnoses could be related to service-connected diabetes mellitus, the Veteran should be afforded an examination to determine the nature and etiology of any kidney disability found.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (emphasizing that, when determining if an examination is warranted, the requirement for evidence indicating linkage to service is a low threshold).

The Board additionally notes that the August 2016 Supplemental Statement of Case (SSOC) does not list the Veteran's claims for peripheral neuropathy of the bilateral upper and lower extremities and kidney condition.  

On remand, the Veteran should be afforded VA examinations to determine the severity of his service-connected diabetes and to determine the nature and etiology of his claimed peripheral neuropathy and kidney disability.  If the claims are denied on remand, the Veteran should be provided an SSOC addressing the remaining claims on appeal.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016).  

Finally, as the above-mentioned claims are being remanded, the outcomes of which could affect whether the Veteran meets the criteria for TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist, particularly on how to substantiate a claim for entitlement to TDIU.  Additionally, provide the Veteran with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain all VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim.

4.  Afford the Veteran an examination to determine the nature and severity of his diabetes mellitus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should:

a)  Describe in detail all symptomatology associated with the Veteran's diabetes mellitus, and any recommended treatment regimen, including whether there is the necessity for such actions as a restricted diet, a prescribed oral hypoglycemic agent, restriction of activities, and/or the use of insulin, and the frequency thereof.

b)  Discuss the functional impairment of the Veteran's diabetes mellitus, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

5.  Afford the Veteran an examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities and claimed kidney condition.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review of the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed peripheral neuropathy and kidney condition present from April 2010, even if such disability has subsequently resolved.

b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any peripheral neuropathy or kidney condition had its onset during or was incurred as a result of active service, to include presumed herbicide exposure.

c)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any peripheral neuropathy or kidney condition is proximately caused by or aggravated by service-connected diabetes mellitus.  

d)  Discuss the functional impairment of the Veteran's peripheral neuropathy and any kidney disability, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

6.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2016), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




